Exhibit 10.1

[Class ___]
[Executive-CEO]
LIBERTY GLOBAL 2014 INCENTIVE PLAN


(Effective March 1, 2014)


PERFORMANCE SHARE UNITS AGREEMENT
THIS PERFORMANCE SHARE UNITS AGREEMENT (“Agreement”) is made as of March 19,
2015, by and between LIBERTY GLOBAL PLC, a public limited company incorporated
under the laws of England and Wales (the “Company”), and the individual whose
name, address, and Optionee ID number appear on the signature page hereto (the
“Grantee”).
The Company has adopted the Liberty Global 2014 Incentive Plan effective March
1, 2014, as amended and restated effective February 24, 2015 (the “Plan”), which
by this reference is made a part hereof, for the benefit of eligible employees
of the Company and its Subsidiaries. Capitalized terms used and not otherwise
defined herein will have the meaning given thereto in the Plan.
Pursuant to the Plan, the Compensation Committee appointed by the Board pursuant
to Article 3 of the Plan to administer the Plan (the “Committee”) has determined
that it is in the best interest of the Company and its Shareholders to award
performance-based restricted share units to the Grantee effective as of March
19. 2015 (the “Grant Date”), subject to the conditions and restrictions set
forth herein and in the Plan, in order to provide the Grantee additional
remuneration for services rendered, to encourage the Grantee to continue to
provide services to the Company or its Subsidiaries and to increase the
Grantee’s personal interest in the continued success and progress of the
Company.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:
“Act” means the U.K. companies Act of 2006, as amended from time to time, and
the rules and regulations thereunder.
“Annual Performance Rating” means the performance rating received by the Grantee
during the Company’s Annual Performance Review Process.
“Base Performance Objective” has the meaning ascribed to such term in Appendix
A.
“Cause” has the meaning specified in the Employment Agreement (as modified by
subparagraph 9(f) of the Employment Agreement in connection with a Change in
Control).
“Change in Control” has the meaning specified in the Employment Agreement.

1



--------------------------------------------------------------------------------



“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
code section shall include any successor section.
“Committee” has the meaning specified in the recitals to this Agreement.
“Company” means Liberty Global plc, a public limited company incorporated under
the laws of England and Wales.
“Disability” has the meaning specified in the Employment Agreement.
“Earned Percentage” means the percentage determined by the Committee after the
end of the Performance Period in accordance with the terms set forth in Appendix
A taking into account the level of achievement of the Performance Metric or
Performance Metrics set forth in Appendix A during the Performance Period and,
if applicable, the relative weighting of the Performance Metrics.
“Earned Performance Share Units” means the number of Performance Share Units
that following the completion of the Performance Period the Grantee is
determined in accordance with Section 3 to have earned under this Agreement,
subject to reduction, forfeiture or acceleration during the Service Period in
accordance with Section 4 and Section 6, as applicable.
“Employment Agreement” means that certain Employment Agreement, dated April 30,
2014, among the Company, Liberty Global, Inc. and the Grantee.
“Good Reason” has the meaning specified in the Employment Agreement. For the
Grantee’s Termination of Service to constitute resignation for Good Reason, the
Grantee must notify the Committee in writing within 90 days of the occurrence of
such event that Good Reason exists for resignation, the Company must not have
taken corrective action within 20 days after such notice is given so that Good
Reason for resignation ceases to exist, and the Grantee must terminate his or
her employment with the Company and its Subsidiaries within 30 days after the
end of the cure period or such longer period (but in any event not to exceed two
years following the initial occurrence of such event) as may be required by the
provisions of the Employment Agreement or any separate employment agreement or
other contract or arrangement with the Company or its Subsidiaries to which the
Grantee is a party.
“Grant Date” has the meaning specified in the recitals to this Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LBTY__” and “Share” means the Class __ ordinary shares, nominal value $.01 per
share, of the Company.
“Maximum Percentage” has the meaning ascribed to such term in Appendix A.
“NEO” means the Company’s Chief Executive Officer (or an individual acting in
such capacity) and each other person who is a “covered employee” within the
meaning of Section 162(m)(3) of the Code and related Regulations and Treasury
pronouncements as of the last day of

2



--------------------------------------------------------------------------------



the Performance Period or is projected to be a “covered employee” as of the last
day of the following calendar year based on the compensation and benefits
approved for such person for that calendar year as of the time achievement of
the Base Performance Objective is certified by the Committee. 
“Performance Metric” or “Performance Metrics” means the performance goal or
goals established by the Committee pursuant to Section 10.2 of the Plan and set
forth in Appendix A hereto.
“Performance Period” means the two-year period beginning on January 1 of the
calendar year in which the Grant Date occurs.
“Performance Share Unit” is a Restricted Share representing the right to receive
one share of LBTY_, subject to the performance and other conditions and
restrictions set forth herein and in the Plan.
“Plan” has the meaning specified in the preamble to this Agreement.
“Regulations” means the rules and regulations under the Code or a specified
section of the Code, as applicable.
“Required Withholding Amount” has the meaning specified in Section 17 of this
Agreement.
“RSU Dividend Equivalents” with respect to a Performance Share Unit means, to
the extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable or
transferable to Shareholders of record during the Performance Period and Service
Period with respect to one share of LBTY_.
“Section 409A” means Section 409A of the Code and related Regulations and
Treasury pronouncements.
“Section 409A Cap Payment Date” means, with respect to any Vesting Date, the
March 15 of the calendar year following the calendar year in which such Vesting
Date occurred.
“Service Period” means the period beginning on the January 1 immediately
following the expiration of the Performance Period and ending on September 30 of
that calendar year.
“Target Performance Share Units” means the initial number of Performance Share
Units granted to the Grantee pursuant to this Agreement, with such number
subject to adjustment or forfeiture in accordance with the terms of this
Agreement and the Plan.
“Termination of Service” means the termination for any reason of the Grantee’s
provision of services to the Company and its Subsidiaries, as an officer,
employee or independent contractor. Whether any leave of absence constitutes a
Termination of Service will be determined by the Committee subject to Section
11.2(d) of the Plan. Unless the Committee otherwise determines, neither
transfers of employment among the Company and its Subsidiaries, nor a change in
Grantee’s status from an independent contractor to an employee will be a
Termination of Service

3



--------------------------------------------------------------------------------



for purposes of this Agreement. Unless the Committee otherwise determines,
however, any change in Grantee’s status from an employee to an independent
contractor will be a Termination of Service within the meaning of this
Agreement; provided, however, that, to the extent Section 409A is applicable to
Grantee, any amounts otherwise be payable hereunder as nonqualified deferred
compensation within the meaning of Section 409A on account of Termination of
Service shall not be payable before Grantee “separates from service”, as that
term is defined in Section 409A, and shall be paid in accordance with Section
17.(c) of this Agreement.
“Unpaid RSU Dividend Equivalents” has the meaning specified in Section 4(b) of
this Agreement.
“Vesting Date” means each date on which any Performance Share Units cease to be
subject to a risk of forfeiture or vest, as determined in accordance with this
Agreement and the Plan.
“Vested RSU Dividend Equivalents” has the meaning specified in Section 10 of
this Agreement.
2.    Grant of Target Performance Share Units. Pursuant to the Plan, the Company
grants to the Grantee, effective as of the Grant Date, an Award of the number of
Target Performance Share Units set forth on the signature page hereto, subject
to the terms, conditions and restrictions set forth herein and in the Plan.
3.    Performance Conditions For Performance Period.
(a)    Except as otherwise provided in Section 7, if the Grantee receives less
than an Annual Performance Rating of “Developing”, or its equivalent, for any
year in the Performance Period, then upon conclusion of the Company’s Annual
Performance Review Process for that year, this Award and Grantee’s Target
Performance Share Units and any related Unpaid RSU Dividend Equivalents shall be
forfeited and the Grantee shall have no further rights hereunder. Except as
otherwise provided in Section 7, if the Base Performance Objective is not met
and the Grantee is an NEO, this Award and Grantee’s Target Performance Share
Units and any related Unpaid RSU Dividend Equivalents shall be forfeited and the
Grantee shall have no further rights hereunder.
(b)    The Base Performance Objective and Performance Metric or Performance
Metrics established by the Committee for the Performance Period are set forth on
Appendix A attached hereto and made a part hereof for all purposes. If the
Grantee is not an NEO, the Earned Performance Share Units for the Grantee shall
initially be determined by multiplying the number of Target Performance Share
Units by the Earned Percentage determined by the Committee in accordance with
Appendix A. If the Grantee is an NEO, then the Earned Performance Share Units
for the Grantee shall initially be determined by multiplying the number of
Target Performance Share Units by the Maximum Percentage, subject to reduction
to such lower number as the Committee may determine in its sole discretion, but,
except as provided in the following sentence, not below the number determined by
multiplying the number of Grantee’s Target Performance Share Units by the Earned
Percentage determined by the Committee in accordance with Appendix A. If the
Grantee received at least a “Developing” (or its equivalent) but less than a
“Strong” (or its equivalent) Annual Performance Rating for any year in the
Performance Period, then the Committee may in its

4



--------------------------------------------------------------------------------



discretion reduce the number of Earned Performance Share Units initially so
determined in accordance with the applicable of the preceding two sentences to
such number of Earned Performance Share Units as the Committee shall determine.
(c)    Following the close of the Performance Period, the Committee shall
certify whether the Base Performance Objective has been met and the extent to
which the Performance Metric or Performance Metrics have been achieved and the
calculation of the Earned Percentage in the manner required for qualified
performance-based compensation within the meaning of Section 162(m) of the Code
and the Regulations. The Committee may, but shall not be obligated to, engage an
independent accounting firm to perform agreed upon procedures to verify the
calculations. Upon completing its determination, the Committee shall notify the
Grantee, in the form and manner as determined by the Committee, of the number of
Earned Performance Share Units that will be subject to the service vesting
provisions of Section 4.
(d)    If the number of Grantee’s Earned Performance Share Units is less than
the number of Grantee’s Target Performance Share Units, the excess Target
Performance Share Units and any related unpaid RSU Dividend Equivalents will
immediately be cancelled. If the number of Grantee’s Earned Performance Share
Units exceeds the number of Grantee’s Target Performance Units, Grantee will be
awarded a number of additional Performance Share Units so that the number of
Grantee’s Target Performance Share Units and such additional Performance Share
Units will equal the number of Grantee’s Earned Performance Share Units.
4.    Vesting during Service Period.
(a)    Unless the Committee otherwise determines in its sole discretion, subject
to earlier vesting in accordance with Section 5, 6 or 7 of this Agreement or
Section 11.1(b) of the Plan and subject to the forfeiture provisions of this
Agreement, the Earned Performance Share Units shall become vested in accordance
with the following schedule (each date specified below being a Vesting Date):
(i)
On April 1 during the Service Period, 50% of the Earned Performance Share Units
shall become vested; and

(ii)
On October 1 during the Service Period, 50% of the Earned Performance Share
Units shall become vested.

[Please refer to the website of the Third Party Administrator, UBS Financial
Services Inc., which maintains the database for the Plan and provides related
services, for the specific Vesting Dates related to the Performance Share Units
(click on the specific grant under the tab labeled “Grants/Award/Units”).]
(b)    On each Vesting Date, subject to the satisfaction of any other applicable
restrictions, terms and conditions, any RSU Dividend Equivalents with respect to
the Earned Performance Share Units that have not theretofore become Vested RSU
Dividend Equivalents (“Unpaid RSU Dividend Equivalents”) will become vested to
the extent that the Earned Performance Share Units related thereto shall have
become vested in accordance with this Agreement.

5



--------------------------------------------------------------------------------



5.    Termination, Death or Disability during Performance Period.
Subject to the remaining provisions of this Section 5 and to Sections 7 and 8,
in the event of Termination of Service at any time during the Performance
Period, the Grantee shall thereupon forfeit the Grantee’s Target Performance
Share Units, any related Unpaid RSU Dividend Equivalents and any rights
hereunder, except as indicated below:
(a)    If the Termination of Service occurs during the Performance Period and is
due to death or Disability, then provided that the Grantee’s Annual Performance
Rating for any full year, if any, of the Performance Period prior to Termination
of Service was not less than “Developing” , or its equivalent, the Performance
Period shall end on December 31st of the year in which the Termination of
Service occurred, and the Committee shall certify whether the Base Performance
Objective has been met, the extent to which the Performance Metric or
Performance Metrics have been achieved (in the event that Grantee’s death or
Disability occurs during the first calendar year of the Performance Period, such
determination shall be based on the Company’s relative performance during that
year as if the Performance Period were one year) and the number of Earned
Performance and the number of Earned Performance Share Units, if any. The
Grantee (or the Grantee’s estate in the event of death) will be entitled to a
prorated portion of the Earned Performance Share Units and any related Unpaid
RSU Dividend Equivalents based on the number of full days of service by the
Grantee during the Performance Period (as adjusted, if applicable). Subject to
the foregoing, the prorated portion of the Earned Performance Share Units and
any related Unpaid RSU Dividend Equivalent will thereupon become vested and will
be settled as soon as administratively practicable after the end of the
Performance Period, but in no event later than March 15 of the calendar year
immediately following the end of the Performance Period.
(b)    If the Termination of Service occurs during the Performance Period and is
due to termination of the Grantee by the Company or any of its Subsidiaries
without Cause or resignation by the Grantee for Good Reason, then the Grantee
shall continue to earn the Target Performance Share Units and any related Unpaid
RSU Dividend Equivalents, if and to the extent the Performance Metric or
Performance Metrics are satisfied during the Performance Period, based upon
actual performance, as certified by the Committee, in accordance with the terms
of this Agreement as if the Grantee’s employment had not terminated, and any
Earned Performance Share Units and any related Unpaid RSU Dividend Equivalents
shall be settled in accordance with Section 9 as soon as administratively
practicable after the end of the Performance Period, but in no event later than
March 15 of the calendar year immediately following the end of the Performance
Period.
6.    Termination, Death, Disability or Retirement during Service Period.
Subject to the remaining provisions of this Section 6 and to Sections 7 and 8,
in the event of Termination of Service at any time during the Service Period,
the Grantee shall, effective upon such Termination of Service, forfeit any
Earned Performance Share Units and any related Unpaid RSU Dividend Equivalents,
the Vesting Date for which has not yet occurred, except as indicated below:
(a)    If the Termination of Service is due to death, Disability, termination of
the Grantee by the Company or any of its Subsidiaries without Cause or
resignation by the Grantee for

6



--------------------------------------------------------------------------------



Good Reason, then the Grantee’s unvested Earned Performance Share Units and any
related Unpaid RSU Dividend Equivalents will thereupon become vested and no
longer be subject to a risk of forfeiture. Such Earned Performance Share Units
and any related Unpaid RSU Dividend Equivalents will be settled in accordance
with Section 9 as of the originally scheduled Vesting Dates.
(b)    If the Termination of Service is due to Retirement, the Grantee’s
unvested Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents will thereupon become vested and no longer subject to a risk of
forfeiture in a pro-rata amount determined by multiplying such unvested Earned
Performance Share Units (including any Unpaid RSU Dividend Equivalents) by a
fraction, the numerator of which shall be the number of months (with any partial
month being deemed a full month) of the Grantee’s employment with the Company
and its Subsidiaries during the period beginning on the Grant Date of such Award
and ending on the date of the Grantee’s Retirement, and the denominator of which
shall be the number of full months in the period beginning on the Grant Date of
such Award and ending on the date such Unvested Earned Performance Share Units
would otherwise have become vested and exercisable in full in accordance with
its terms had the Grantee remained employed with the Company through such date.
Such Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents will be settled in accordance with Section 9 as of the originally
scheduled Vesting Dates.
7.    Change in Control.
(a)    If a Change in Control occurs on or before the Grantee’s Termination of
Service and (x) this Agreement is not continued on the same terms and conditions
or (y) in the case of an Approved Transaction, the Committee as constituted
prior to such Approved Transaction has not determined, in its discretion, that
effective provision has been made for the assumption or continuation of this
Agreement on terms and conditions that in the opinion of the Committee are as
nearly as practicable equivalent for the Grantee to the terms and conditions of
this Agreement, taking into account, to the extent applicable, the kind and
amount of securities, cash or other assets into or for which the LBTY_ may be
changed, converted or exchanged in connection with the Approved Transaction,
then the provisions of this Section 7(a) will apply, subject to Section 8:
(i)If the Change in Control occurs during the Performance Period, then provided
that the Grantee’s Annual Performance Rating for any full year, if any, of the
Performance Period prior to such event was not less than “Developing”, or its
equivalent, the Grantee will be deemed to have earned a number of Earned
Performance Share Units equal to the Grantee’s Target Performance Share Units.
Such Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents shall thereupon become vested and will be settled in accordance with
Section 9 promptly following the occurrence of the Board Change or Control
Purchase, but in any event no later than 30 days following such occurrence, or
immediately prior to consummation of the Approved Transaction. The accelerated
vesting and settlement contemplated by this clause (i), in combination with
Section 7(c), if applicable, will be in full satisfaction of the Grantee’s
rights hereunder.
(ii)If the Change in Control occurs during the Service Period, the Grantee’s
remaining Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents will vest and no longer be subject to a risk of forfeiture upon the
occurrence of the Board Change or Control Purchase or immediately prior to
consummation of the Approved

7



--------------------------------------------------------------------------------



Transaction. Such Earned Performance Share Units and any related Unpaid RSU
Dividend Equivalents shall be settled in accordance with Section 9 promptly
following the occurrence of the Board Change or Control Purchase, but in any
event no later than 30 days following such occurrence, or immediately prior to
consummation of the Approved Transaction. The accelerated vesting and settlement
contemplated by this clause (ii), in combination with Section 7(c), if
applicable, will be in full satisfaction of the Grantee’s rights hereunder.
(b)    If a Change in Control occurs on or before the Grantee’s Termination of
Service and the provisions of Section 7(a) do not apply because of the
assumption or continuation of this Agreement as described therein, then the
following will apply, subject to Section 8:
(i)In the event of Termination of Service thereafter due to termination of the
Grantee by the Company or any of its Subsidiaries for Cause or resignation by
the Grantee, but excluding resignation as a result of Disability or for Good
Reason, the Grantee shall, effective upon such Termination of Service, forfeit
any then unvested Earned Performance Share Units and any related Unpaid RSU
Dividend Equivalents, the Vesting Date for which has not yet occurred.
(ii)In the event of Termination of Service thereafter due to death or
Disability, resignation by the Grantee for Good Reason or termination by the
Company or any of its Subsidiaries without Cause, then effective upon such
Termination of Service, the Grantee’s then unvested Earned Performance Share
Units and any related Unpaid RSU Dividend Equivalent shall become vested and no
longer subject to a risk of forfeiture. Settlement in accordance with Section 9
of such Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents will be made, (x) if the Termination of Service occurs during the
Performance Period, as soon as administratively practicable after the
Termination of Service, but in no event later than March 15 of the calendar year
immediately following the calendar year in which the Termination of Service
occurred, and (y) if the Termination of Service occurs during the Service
Period, as of the originally scheduled Vesting Dates.
(c)    If a Change in Control occurs prior to the Grantee’s Termination of
Service, then the following will apply, subject to Section 8; provided that any
Earned Performance Share Units and any related Unpaid RSU Dividend Equivalents
to which the Grantee is entitled pursuant to this Section 7(c) shall be offset
by any Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents received by the Grantee pursuant to Section 7(a) and Section 7(b):
(i)    If (A) the Grantee remains an employee of the Company (or its successor)
on the date that is 12 months after the Change in Control (the “Change in
Control Anniversary”) and (B) the Performance Period has not ended as of the
Change in Control Anniversary, then the Grantee shall be deemed to have earned a
number of Earned Performance Share Units equal to the maximum number of
Performance Share Units that can be earned pursuant to the Agreement, and such
number of Earned Performance Share Units and any related Unpaid RSU Dividend
Equivalents shall be settled as soon as administratively practicable after the
Change in Control Anniversary.
(ii)    If (A) the Grantee’s Termination of Service occurs within 13 months
after a Change in Control and is due to termination of the Grantee by the
Company or any of its

8



--------------------------------------------------------------------------------



Subsidiaries without Cause or resignation by the Grantee for Good Reason, (B)
the Performance Period has not ended as of the date of the Termination of
Service, and (C) the Grantee did not receive settlement of the Performance Share
Units pursuant to Section 7(c)(i) above, then the Grantee shall be deemed to
have earned a number of Earned Performance Share Units equal to the maximum
number of Performance Share Units that can be earned pursuant to the Agreement,
and such number of Earned Performance Share Units and any related Unpaid RSU
Dividend Equivalents shall be settled as soon as administratively practicable
after the date of the Grantee’s Termination of Service.
8.    Forfeiture and Recoupment Policy.
(a)    Except when the Grantee’s Termination of Service is due to death or
Disability, the accelerated vesting of Performance Share Units contemplated or
permitted by Sections 5 and 6 shall be contingent upon execution by the Grantee,
no later than the 60th day after the Termination of Service, of a general
release, non-solicitation agreement and confidentiality agreement and, if the
Committee in its discretion so requires, a non-competition agreement, in each
case in favor of the Company and its Subsidiaries and in substance and form
approved by the Committee, which form shall be provided by the Company to the
Grantee within 15 days after the Termination of Service.
(b)    If the Grantee breaches any restrictions, terms or conditions provided in
or established by the Committee pursuant to the Plan or this Agreement with
respect to the Performance Share Units prior to the vesting thereof (including
any attempted or completed transfer of any such unvested Performance Share Units
contrary to the terms of the Plan or this Agreement), the unvested Performance
Share Units, together with any related Unpaid RSU Dividend Equivalents, will be
forfeited immediately.
(c)    If the Company’s consolidated financial statements for any of the years
taken into account in the Performance Metrics are required to be restated at any
time as a result of an error (whether or not involving fraud or misconduct) and
the Committee determines that if the financial results had been properly
reported the number of Earned Performance Share Units would have been lower,
then the Grantee shall be required to forfeit the excess amount of his or her
Earned Performance Share Units, together with any related Unpaid RSU Dividend
Equivalents, or to refund any amounts previously delivered to the Grantee. The
Grantee’s excess amount will be allocated ratably across the portions of his or
her Earned Performance Share Units previously settled and the portions remaining
to be settled, unless otherwise determined by the Committee. The amount
allocated to portions of the Grantee’s Earned Performance Share Units that have
previously been settled shall be promptly refunded to the Company by the Grantee
in cash or by transfer of a number of Shares with a Fair Market Value as of the
date transferred to the Company that is equal to the Fair Market Value of the
Shares as of the date such shares were previously issued or transferred in
settlement of the Earned Performance Share Units and the value of any RSU
Dividend Equivalents previously paid with respect thereto. The Company shall
have the right, exercisable in the Committee’s discretion, to offset, or cause
to be offset, any amounts that the Grantee is required to refund to the Company
pursuant to this Section 8(c) against any amounts otherwise owed by the Company
or any of its subsidiaries to the Grantee.

9



--------------------------------------------------------------------------------



(d)    Upon forfeiture of any Target Performance Share Units or Earned
Performance Share Units, such Performance Share Units and any related Unpaid RSU
Dividend Equivalents will be immediately cancelled, and the Grantee will cease
to have any rights hereunder with respect thereto.
9.    Settlement of Vested Performance Share Units. Except as otherwise provided
in Section 5, Section 6 and Section 7, settlement of Performance Share Units
that vest in accordance with this Agreement shall be made as soon as
administratively practicable after the applicable Vesting Date, but in no event
later than the Section 409A Cap Payment Date applicable to such Vesting Date.
Settlement of vested Performance Share Units shall be made in payment of Shares
, together with any related Unpaid RSU Dividend Equivalents, in accordance with
Section 11.
10.    Shareholder Rights; RSU Dividend Equivalents. The Grantee shall have no
rights of a Shareholder with respect to any Shares represented by any
Performance Share Units unless and until such time as Shares represented by
vested Performance Share Units have been delivered to the Grantee in accordance
with Section 9. The Grantee will have no right to receive, or otherwise with
respect to, any RSU Dividend Equivalents until such time, if ever, as the
Performance Share Units with respect to which such RSU Dividend Equivalents
relate shall have become vested and, if vesting does not occur, the related RSU
Dividend Equivalents will be forfeited. RSU Dividend Equivalents shall not bear
interest or be segregated in a separate account. Notwithstanding the foregoing,
the Committee may, in its sole discretion, accelerate the vesting of any portion
of the RSU Dividend Equivalents (the “Vested RSU Dividend Equivalents”). The
settlement of any Vested RSU Dividend Equivalents shall be made as soon as
administratively practicable after the accelerated vesting date, but in no event
later than March 15 of the calendar year following the calendar year in which
the Vested RSU Dividend Equivalents became vested.
11.    Delivery by Company. As soon as practicable after the vesting of
Performance Share Units, and any related Unpaid RSU Dividend Equivalents, and
subject to the withholding referred to in Section 17 of this Agreement, the
Company will deliver or cause to be delivered to or at the direction of the
Grantee (i)(a) a certificate or certificates issued or transferred in the
Grantee’s name for the Shares represented by such vested Performance Share
Units, (b) a statement of holdings reflecting that the Shares represented by
such vested Performance Share Units are held for the benefit of the Grantee in
uncertificated form by a third party service provider designated by the Company,
or (c) a confirmation of deposit of the Shares represented by such vested
Performance Share Units, in book-entry form, into the broker’s account
designated by the Grantee, (ii) any securities constituting related vested
Unpaid RSU Dividend Equivalents by any applicable method specified in clause (i)
above, and (iii) any cash payment constituting related vested Unpaid RSU
Dividend Equivalents. Any delivery of securities will be deemed effected for all
purposes when (1) a certificate representing or statement of holdings reflecting
such securities and, in the case of any Unpaid RSU Dividend Equivalents, any
other documents necessary to reflect ownership thereof by the Grantee has been
delivered personally to the Grantee or, if delivery is by mail, when the Company
or its share transfer agent has deposited the certificate or statement of
holdings and/or such other documents in the United States or local country mail,
addressed to the Grantee, or (2) confirmation of deposit into the designated
broker’s account of such securities, in written or electronic format, is first
made available to the Grantee. Any cash payment will be deemed effected when a
check from the

10



--------------------------------------------------------------------------------



Company, payable to or at the direction of the Grantee and in the amount equal
to the amount of the cash payment, has been delivered personally to or at the
direction of the Grantee or deposited in the United States mail, addressed to
the Grantee or his or her nominee.
12.    Nontransferability of Performance Share Units Before Vesting.
(a)    Before vesting and during the Grantee’s lifetime, the Performance Share
Units and any related Unpaid RSU Dividend Equivalents may not be sold, assigned,
transferred by gift or otherwise, pledged, exchanged, encumbered or disposed of
(voluntarily or involuntarily), other than an assignment pursuant to a Domestic
Relations Order. In the event of an assignment pursuant to a Domestic Relations
Order, the unvested Performance Share Units and any related Unpaid RSU Dividend
Equivalents so assigned shall be subject to all the restrictions, terms and
provisions of this Agreement and the Plan, and the assignee shall be bound by
all applicable provisions of this Agreement and the Plan in the same manner as
the Grantee.
(b)    The Grantee may designate a beneficiary or beneficiaries to whom the
Performance Share Units, to the extent then vested, and any related Unpaid RSU
Dividend Equivalents will pass upon the Grantee’s death and may change such
designation from time to time by filing a written designation of beneficiary or
beneficiaries with the Committee on such form as may be prescribed by the
Committee, provided that no such designation will be effective unless so filed
prior to the death of the Grantee. If no such designation is made or if the
designated beneficiary does not survive the Grantee’s death, the Performance
Share Units, to the extent then vested, and any related Unpaid RSU Dividend
Equivalents will pass by will or the laws of descent and distribution. Following
the Grantee’s death, the person to whom such vested Performance Share Units and
any related Unpaid RSU Dividend Equivalents pass according to the foregoing will
be deemed the Grantee for purposes of any applicable provisions of this
Agreement.
13.    Adjustments. The Performance Share Units and any related Unpaid RSU
Dividend Equivalents will be subject to adjustment pursuant to Section 4.2 of
the Plan in such manner as the Committee may deem equitable and appropriate in
connection with the occurrence following the Grant Date of any of the events
described in Section 4.2 of the Plan.
14.    Company’s Rights.    The existence of this Agreement will not affect in
any way the right or power of the Company or its Shareholders to accomplish any
corporate act, including, without limitation, the acts referred to in Section
11.16 of the Plan.
15.    Limitation of Rights; Executive Share Ownership Policy. Nothing in this
Agreement or the Plan will be construed to give the Grantee any right to be
granted any future Award other than in the sole discretion of the Committee or
give the Grantee or any other person any interest in any fund or in any
specified asset or assets of the Company or any of its Subsidiaries. Neither the
Grantee nor any person claiming through the Grantee will have any right or
interest in Shares represented by any Performance Share Units or any related
Unpaid RSU Dividend Equivalents unless and until there shall have been full
compliance with all the terms, conditions and provisions of this Agreement and
the Plan. Grantee acknowledges and agrees that the transfer by Grantee of the
Shares received upon vesting of Performance Share Units shall be subject to
Grantee’s compliance with the Company’s Executive Share Ownership Policy, as in
effect from time to time.

11



--------------------------------------------------------------------------------



16.    Restrictions Imposed by Law. Without limiting the generality of Section
11.8 of the Plan, the Company shall not be obligated to deliver any Shares
represented by vested Performance Share Units or securities constituting any
Unpaid RSU Dividend Equivalents if counsel to the Company determines that the
issuance or delivery thereof would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange upon which Shares or such
other securities are listed. The Company will in no event be obligated to take
any affirmative action in order to cause the delivery of Shares represented by
vested Performance Share Units or securities constituting any Unpaid RSU
Dividend Equivalents to comply with any such law, rule, regulation, or
agreement. Any certificates representing any such securities issued or
transferred under this Agreement may bear such legend or legends as the Company
deems appropriate in order to assure compliance with applicable securities laws.
17.    Taxes.
(a)     To the extent that the Company is subject to withholding tax or employee
social security withholding requirements under any national, state, local or
other governmental law with respect to the award of the Performance Share Units
to the Grantee or the vesting thereof, or the designation of any RSU Dividend
Equivalents as payable or distributable or the payment or distribution thereof,
the Grantee must make arrangements satisfactory to the Company to make payment
to the Company of the amount required to be withheld under such tax laws or
employer social security contribution laws, as determined by the Company
(collectively, the “Required Withholding Amount”). To the extent such
withholding is required because the Grantee vests in some or all of the
Performance Share Units and any related RSU Dividend Equivalents, the Company
shall withhold (i) from the Shares represented by vested Performance Share Units
and otherwise deliverable to the Grantee a number of Shares and/or (ii) from any
related RSU Dividend Equivalents otherwise deliverable to the Grantee an amount
of such RSU Dividend Equivalents, which collectively have a value (or, in the
case of securities withheld, a Fair Market Value) equal to the Required
Withholding Amount (subject to compliance with applicable law, including, but
not limited to, “financial assistance” prohibitions under UK law), unless the
Grantee remits the Required Withholding Amount to the Company in cash in such
form and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been made. Without
limitation to the foregoing sentence, the Grantee hereby agrees that the
Required Withholding Amount can also be collected by (i) deducting from cash
amounts otherwise payable to the Grantee (including wages or other cash
compensation) or (ii) withholding from proceeds of the sale of Shares acquired
upon vesting of the Earned Performance Share Units through a sale arranged by
the Company (on the Grantee’s behalf pursuant to this authorization without
further consent). Notwithstanding any other provisions of this Agreement, the
delivery of any shares of LBTY_ represented by vested Performance Share Units
and any related RSU Dividend Equivalents may be postponed until any required
withholding taxes have been paid to the Company.
(b)    If the Grantee is subject to tax in the United Kingdom and the
withholding of any income tax due is not made within 90 days of the event giving
rise to the income tax liability or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax shall (assuming the Grantee

12



--------------------------------------------------------------------------------



is not a director or executive officer of the Company (within the meaning of
Section 13(k) of the Exchange Act)) constitute a loan owed by the Grantee to the
Grantee’s employer (the “Employer”), effective on the Due Date. The Grantee
agrees that the loan will bear interest at the then-current HM Revenue & Customs
(“HMRC”) Official Rate, it will be immediately due and repayable, and the
Company and/or the Employer may recover it at any time thereafter by any of the
means referred to in Section 17(a). If the Grantee is a director or executive
officer and income tax is not collected from or paid by him or her by the Due
Date, the amount of any uncollected income tax will constitute a benefit to the
Grantee on which additional income tax and national insurance contributions
(“NICs”) will be payable. The Grantee will be responsible for paying and
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any NICs due on this additional benefit.
(c)    At all times prior to the Vesting Date, the benefit payable under this
Agreement is subject to a substantial risk of forfeiture within the meaning of
Section 409A and Regulation 1.409A-1(d) (or any successor Regulation).
Accordingly, this Agreement is not subject to Section 409A under the short term
deferral exclusion. Notwithstanding any other provision of this Agreement, if
Grantee is a “specified employee” as such term is defined in Section 409A, and
determined as described below, any amounts that would otherwise be payable
hereunder as nonqualified deferred compensation within the meaning of Section
409A on account of Termination of Service (other than by reason of death) to the
Grantee shall not be payable before the earlier of (i) the date that is six
months after the date of the Grantee’s Termination of Service, (ii) the date of
the Grantee’s death or (iii) the date that otherwise complies with the
requirements of Section 409A. The Grantee shall be deemed a “specified employee”
for the twelve-month period beginning on April 1 of a year if the Grantee is a
“key employee” as defined in Section 416(i) of the Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year.
(d)    In the event it shall be determined that any payment or distribution in
the nature of compensation (within the meaning of Section 280G(b)(2) of the
Code) to or for the benefit of the Grantee pursuant to this Agreement
(“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties with respect to such excise tax (such excise
tax, together with any such interest or penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the applicable provisions of subparagraph
12(h)(ii) of the Employment Agreement regarding potential reduction in payments
shall apply.
18.    Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class or local country mail, postage prepaid, sent by overnight
courier, freight prepaid or sent by facsimile and addressed as follows:
Liberty Global plc
12300 Liberty Boulevard
Englewood, CO 80112
Attn: General Counsel
Fax: 303-220-6691

13



--------------------------------------------------------------------------------



Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class or local country mail, postage prepaid, to the Grantee’s
address as listed in the records of the Company on the Grant Date, unless the
Company has received written notification from the Grantee of a change of
address.
19.    Amendment. Notwithstanding any other provision hereof, this Agreement may
be supplemented or amended from time to time as approved by the Committee.
Without limiting the generality of the foregoing, without the consent of the
Grantee,
(a)    this Agreement may be amended or supplemented from time to time as
approved by the Committee (i) to cure any ambiguity or to correct or supplement
any provision herein which may be defective or inconsistent with any other
provision herein, or (ii) to add to the covenants and agreements of the Company
for the benefit of the Grantee or surrender any right or power reserved to or
conferred upon the Company in this Agreement, subject to any required approval
of the Shareholders and, provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to reform the Award made hereunder as
contemplated by Section 11.18 of the Plan or to exempt the Award made hereunder
from coverage under Section 409A, or (iv) to make such other changes as the
Company, upon advice of counsel, determines are necessary or advisable because
of the adoption or promulgation of, or change in or of the interpretation of,
any law or governmental rule or regulation, including any applicable tax or
securities laws; and
(b)    subject to any required action by the Board or the Shareholders, the
Performance Share Units granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect any Performance
Share Units that are then vested.
20.    Grantee Employment or Service.
(a)    Nothing contained in this Agreement, and no action of the Company or the
Committee with respect hereto, will confer or be construed to confer on the
Grantee any right to continue in the employ or service of the Company or any of
its Subsidiaries or interfere in any way with any right of the Company or any
Subsidiary, subject to the terms of the Employment Agreement or any separate
employment or service agreement to the contrary, to terminate the Grantee’s
employment or service at any time, with or without cause, or to increase or
decrease the Grantee’s compensation from the rate in effect at the date hereof
or to change the Grantee’s title or duties.
(b)    The Award hereunder is special incentive compensation that will not be
taken into account, in any manner, as salary, earnings, compensation, bonus or
benefits, in determining the amount of any payment under any pension,
retirement, profit sharing, 401(k), life insurance, salary continuation,
severance or other employee benefit plan, program or policy of the Company or
any of its Subsidiaries or any employment or service agreement or arrangement
with the Grantee.
(c)    It is a condition of the Grantee’s Award that, in the event of
Termination of Service for whatever reason, whether lawful or not, including in
circumstances which could give

14



--------------------------------------------------------------------------------



rise to a claim for wrongful and/or unfair dismissal (whether or not it is known
at the time of Termination of Service that such a claim may ensue), the Grantee
will not by virtue of such Termination of Service, subject to Sections 5, 6 and
7 of this Agreement and the terms of the Employment Agreement, become entitled
to any damages or severance or any additional amount of damages or severance in
respect of any rights or expectations of whatsoever nature the Grantee may have
hereunder or under the Plan. Notwithstanding any other provision of the Plan or
this Agreement, the Award hereunder will not form part of the Grantee’s
entitlement to remuneration or benefits pursuant to the Grantee’s employment or
service agreement or arrangement, if any. The rights and obligations of the
Grantee under the terms of his or her employment or service agreement, if any,
will not be enhanced hereby.
(d)    In the event of any inconsistency between the terms hereof or of the Plan
and any employment, severance or other agreement with the Grantee, the terms
hereof and of the Plan shall control.
21.    Nonalienation of Benefits. Except as provided in Section 12 of this
Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.
22.    Data Privacy.
(a)    The Grantee’s acceptance hereof shall evidence the Grantee’s explicit and
unambiguous consent to the collection, use and transfer, in electronic or other
form, of the Grantee’s personal data by and among, as applicable, the Grantee’s
employer (the “Employer”) and the Company and its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that the Company
and the Employer may hold certain personal information about the Grantee,
including, but not limited to, the Grantee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, bonus and employee benefits, nationality, job title and description, any
Shares or directorships or other positions held in the Company, its subsidiaries
and affiliates, details of all options, share appreciation rights, restricted
shares, restricted share units or any other entitlement to Shares or other
Awards granted, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor, annual performance objectives, performance reviews and
performance ratings, for the purpose of implementing, administering and managing
Awards under the Plan (“Data”).
(b)    The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipients’ country (e.g. the United States) may have different data privacy
laws and protections than the Grantee’s country. The Grantee understands that
the Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in

15



--------------------------------------------------------------------------------



electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Grantee may elect to deposit any Shares acquired with respect to an
Award.
(c)    The Grantee understands that Data will be held only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan. The Grantee understands that the Grantee may at any time view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Grantee’s local human
resources representative. Further, the Grantee understands that he or she is
providing the consents herein on a purely voluntary basis. If the Grantee does
not consent, or if the Grantee later seeks to revoke his or her consent, the
Grantee’s employment status or service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing the
Grantee’s consent is that the Company would not be able to grant him or her
Target Performance Share Units or other equity awards or administer or maintain
such awards. Therefore, the Grantee understands that refusing or withdrawing his
or her consent may affect the Grantee’s ability to participate in the Plan. For
more information on the consequences of a refusal to consent or withdrawal of
consent, the Grantee may contact the Grantee’s local human resources
representative.
23.    Governing Law; Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado. Each
party irrevocably submits to the general jurisdiction of the state and federal
courts located in the State of Colorado in any action to interpret or enforce
this Agreement and irrevocably waives any objection to jurisdiction that such
party may have based on inconvenience of forum.
24.    Construction. References in this Agreement to “this Agreement” and the
words “herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and shall be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. The word “include” and all
variations thereof are used in an illustrative sense and not in a limiting
sense. All decisions of the Committee upon questions regarding this Agreement
will be conclusive. Unless otherwise expressly stated herein, in the event of
any inconsistency between the terms of the Plan and this Agreement, the terms of
the Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
25.    Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.
26.    Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.

16



--------------------------------------------------------------------------------



27.    Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not herein expressed has been
made and that this Agreement contains the entire agreement between the parties
hereto with respect to the Award and replaces and makes null and void any prior
agreements between the Grantee and the Company regarding the Award. This
Agreement will be binding upon and inure to the benefit of the parties and their
respective heirs, successors and assigns.
28.    Grantee Acceptance.
(a)    Pursuant to the Plan, the Company previously awarded Performance Share
Units with respect to shares of LBTY_ to the Grantee as evidenced by that
certain Performance Share Units Agreement accepted by the Grantee in the year
2014 (the “2014 Agreement”). By accepting this Agreement, the Grantee agrees
that Section 4(a) of the 2014 Agreement shall be amended as set forth below, and
the Grantee acknowledges that, in addition to other consideration, the Award to
which this Agreement relates is in consideration for the Grantee’s agreement to
the amendment of the 2014 Agreement:
“4. Vesting during Service Period.
(a)     Unless the Committee otherwise determines in its sole discretion,
subject to earlier vesting in accordance with Sections 5, 6, and 7 of this
Agreement or Section 11.1(b) of the Plan and subject to the forfeiture
provisions of this Agreement, the Earned Performance Share Units shall become
vested in accordance with the following schedule (each date specified below
being a Vesting Date):
(i)
On April 1 during the Service Period, 50% of the Earned Performance Share Units
shall become vested; and

(ii)
On October 1 during the Service Period, 50% of the Earned Performance Share
Units shall become vested.”

(b)    The Grantee will signify acceptance hereof and consent to all the terms
and conditions of this Agreement by signing in the space provided on the
signature page hereto and returning a signed copy to the Company. If the Grantee
does not execute and return this Agreement within 150 days of the Grant Date,
the grant of Performance Share Units shall be null and void.

17



--------------------------------------------------------------------------------





Signature Page to Performance Share Units Agreement dated as of March 19, 2015,
between Liberty Global plc and the Grantee


LIBERTY GLOBAL PLC


By:                         
Name:
Title:


ACCEPTED:


    
Grantee Name:     Michael T. Fries
Address:        
City/State/Country:    
Optionee ID:    ______


Grant No. PSU00____


Number of Target Performance Share Units (LBTY__) Awarded:    ____________



18

